NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
MYTEE PRODUCTS, INC.,
Plain,tiff-Appellant,
v. '
HARRIS RESEARCH, INC.,
Defen.dant-Appellee,
and
DOES 1 THROUGH 20,
Defendants.
2010-1457
Appeal from the United States District Court for the
Southern District of Ca1ifornia in case no. 06-CV-1854,
Magistrate Judge Cathy Ann BenciVengo.
ON MOTION
ORDER
Mytee Products, Inc. moves for an extension of time,
until Nove1nber 2, 2010, to file its opening brief The
court notes that Mytee Products, Inc.’s initial Brief was
rejected on October 19, 2010 and the corrected brief was

MYTEE PRODUCTS V. HARRIS RESEARCH 2
due NoVember 2, 2010. Therefore, the motion is unneces-
sary.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is moot.
FOR THE COURT
JAN 1 9 2011 /s/ Jan Horba1y '
Date J an Horba1y
C1erk
cc: Frederick K. Tay1or, Esq. -
Shaun L. Peck, Esq.
Fll.ED '
S21 U.S. CDURT 0F APPEALS FOR
THE FEDERAL GIRCUIT
JAN19201|
.|AN |'EiRBAL¥
C|.EFI(